Name: 96/366/EC: Council Decision of 11 June 1996 on the implementation of Article 8 of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra
 Type: Decision
 Subject Matter: international trade;  tariff policy;  Europe;  European construction;  cooperation policy
 Date Published: 1996-06-19

 19.6.1996 EN Official Journal of the European Communities L 145/16 COUNCIL DECISION of 11 June 1996 on the implementation of Article 8 of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra (96/366/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 8 (1)(a) of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra (1), signed in Luxembourg on 28 June 1990, stipulates that over a period of five years and beyond that period if no agreement can be reached in accordance with 1 (b), the Principality of Andorra authorizes the Community, acting on behalf of and for the Principality of Andorra, to enter goods sent from third countries to the Principality of Andorra for free circulation; Whereas Article 8 (1)(b) stipulates that at the end of that period, and pursuant to Article 20 thereof, the Principality of Andorra may exercise right of entry for free circulation, following agreement by the Contracting Parties; Whereas the Principality of Andorra has requested to exercise such right of entry for free circulation; Whereas in a statement of 30 October 1995 the Council agreed in principle to the Principality of Andorra's request to exercise that right; Whereas it is for the Council to establish the Community's official position as a Contracting Party; Whereas a period of time should be allowed for the preparations for exercising the said right, HAS DECIDED AS FOLLOWS: Sole Article From 1 July 1996, the European Community, acting on behalf of and for the Principality of Andorra, shall cease to ensure entry for free circulation of goods sent from third countries to the Principality of Andorra. Done at Luxembourg, 11 June 1996. For the Council The President W. VELTRONI (1) OJ No L 374, 31. 12. 1990, p. 16.